Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 22-39 are currently pending.  Claims 22-27, 29, and 30 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 28 and 31-39 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group II (claims 22-30) in the reply filed on Mar. 1, 2022 is acknowledged.  Applicant has elected Group II without traverse.  Claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Form of the composition: aqueous formulation
In the reply, applicants have stated that claims 22-27, 29, and 30 read on the elected species.  These claims will be examined further on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Claim Objections
Claims 22, 23 26, and 27 are objected to because of the following informalities: the word "Docetaxel" should not be capitalized.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 22-23, 25-27, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DESAI (US 2012/0076862; Pub. Mar. 29, 2012; on IDS) in view of ANRAKU (Anraku, M., et al. Biochim. Biophys. Acta (2004), 1702(1); 9-17), optionally as evidenced by STORY (Story, D. A., et al. Anaesth. Intensive Care (2000), 28; 287-292).  
Desai discloses methods of enhancing drug (e.g., taxane) delivery and effectiveness of therapeutic agents by co-administering the drug with albumin nanoparticles (title; abstract; claim 1).  The albumin is human serum albumin ([0133], [0140]) and the taxane drug combined with albumin may be docetaxel (abstract; [0003], [0087], [0126]-[0128], [0133]-[0135], [0140], [0204]; claims 11, 22, 28).  Desai teaches the weight ratio of the albumin to the taxane drug will have to be optimized, and teaches ratios of up to about 100:1 (albumin:taxane) ([0155]).  This teaching overlaps the claimed range of docetaxel:albumin.  Desai teaches the use of aqueous solutions ([0148], [0157]).  
Desai does not teach sodium caprylate or N-acetyltryptophanate.  However, these compounds are known stabilizing agents for albumin preparations.  
For example, Anraku reports on the stabilizing mechanisms in commercial albumin preparations (title; abstract).  Anraku teaches that human serum albumin (HSA) is the most abundant protein in plasma and serves as an important transport protein.  Huge amounts of HSA are used clinically, and are heat treated to destroy pathogens (p. 10, 1st col.).  Anraku teaches sodium octanoate (i.e., sodium caprylate) and N-acetyl-L-tryptophanate are widely used as stabilizers during the heat treatment process (p. 10, 1st col.).  Anraku teaches sodium octanoate (i.e., sodium caprylate) stabilizes HSA against heat denaturation and N-acetyl-L-tryptophanate stabilizes HSA against oxidation (abstract; p. 10, 1st col.; sections 3.2 and 3.3; Conclusions, section 4).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have N-acetyltryptophanate in the HSA-containing compositions of Desai.  One would have been motivated to do so with the expectation of providing a composition that is stabilized to both heat and oxidative degradation (per Anraku).  
Regarding claims 26 and 27, Desai teaches the particle size of the nanoparticles is less than 200 nm (0.200 µm) ([0051]-[0052], [0133], [0157], [0205], [0209]).  Thus, the nanoparticles would not be removed by a 0.22 µm filter.  
Regarding claims 29-30, Desai teaches the compositions for infusion and intravenous injection in buffers or saline ([0051]-[0056], [0134], [0184], [0258]).  One of ordinary skill in this art recognizes that compositions intended for infusion/i.v. injection typically have pH values close to neutral (7.0), which is close or identical to that of human blood (~7.4).  

Claims 22-27, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DESAI (US 2012/0076862; Pub. Mar. 29, 2012) in view of ANRAKU (Anraku, M., et al. Biochim. Biophys. Acta (2004), 1702(1); 9-17), and YU (Yu, M. W, et al. Vox Sang. (1984), 47; 28-40), optionally as evidenced by STORY (Story, D. A., et al. Anaesth. Intensive Care (2000), 28; 287-292).  
The teachings of Desai and Anraku are presented supra, and are incorporated herein.  Anraku does not expressly teach the amounts of caprylate and N-acetyltryptophanate in terms of mmol, however the artisan would find it obvious to use the claimed amounts since these are common amounts used in the art.  
For example, like Anraku, Yu discloses stabilization of human serum albumin by caprylate and N-acetyltryptophanate (title; abstract).  Yu teaches caprylate (CA; nd col.).  Yu teaches caprylate and acetyltryptophanate are approved at levels of up to 0.16 mmol, and commonly used at levels of 0.08 mmol per gram of protein (p. 28, 2nd col.).  Further, Story teaches the pH of saline is ~4.6-5.7 depending on the packaging thereof (title; abstract; p. 289-290).  Any of these values read on the recited pH range.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sodium caprylate and sodium N-acetyltryptophanate in the HSA-containing compositions of Desai at levels from about 0.08 to 0.16 mmol per gram of protein.  One would have been motivated to do so with a high expectation success since caprylate and N-acetyltryptophanate are approved for and used at these levels in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,500,285
Claims 22-27, 29, and 30 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7, 9-11, 18 of U.S. Patent No. 10,500,285 in view of ANRAKU and YU.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '285 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '285 claims do not recite caprylate or N-acetyltryptophanate.  However, both Anraku and Yu teach the obviousness of using these components in compositions comprising HSA as stabilizing agents as discussed supra.  Therefore, this element, and the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '285 claims.  

Conclusion
Claims 22-27, 29, and 30 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.